DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-2,4,5,8,10, 13, 15, 17, 19-21, 24-27, 29-35 are currently pending. Claims 31-32 have been withdrawn from consideration as being dependent from a rejected base claim.  Claims 1-2, 4, 5, 8, 10, 13, 15, 17, 19-21, 24-27, 29-30, 33-35 are currently under examination. This office action is in response to the amendment filed on 10/16/2020. 

Claim Interpretation
3.	Concerning claim 1 the claim recites amines which “independently comprises one secondary amine, one primary amine or two secondary amines” which is interpreted to be open claim language and as such the claimed amines may include additional amine groups beyond the recited number of amines as long as the claimed number is present.  As such as is currently drafted the amine can include two primary amines or three secondary amines or any number of tertiary amines. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-5, 8, 10, 13, 15, 17, 19-21, 24-27, 29-30, 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Concerning claim 1 the claim recites “one or more aminoacrylates that are the Michael reaction products of polymerizable alkoxylated (meth)acrylated monomer or oligomers, with primary and/or secondary amines” which renders the claim indefinite as it is not clear what the boundaries of the “aminoacrylate” are.  It is not clear if the recitation of aminoacrylate  is acrylate an indication of specifically acrylic groups (that is excluding methacrylic groups), or if methacrylate groups can also be included as would be indicated by the use of a (meth)acrylated monomer?   
Claims 2, 4-5, 8, 10, 13, 15, 17, 19-21, 24-27, 29-30, 33-35 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10, 15, 17, 20-21, 25-27, 29-30, 33  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanashi (US 6,806,032 B2).
Concerning claim 1-2, 10, 15, 17, 20, 25, 29, 33, Takanashi teaches a composition which comprises a product of a michael addition reaction between an amino group containing compound  and a polyethyelene glycol  di(meth)acrylate which is used in The  preparation of a photosensitive resin composition  (column 7 lines 42-68). The polyethylene glycol di(meth)acrylate is indicated to have from 4 to 14 polyethylene glycol groups  and two (meth)acrylate groups (column 7 lines 50-65 and certificate of correction) and as such would have the claimed degree of alkoxylation per polymerizable group. The amino group containing compound is indicated to be amine groups separated by alkyl groups (column 7 lines 45-55) and as such would be considered to be an alkyl amine and is indicated to include 2 primary amines and at least one secondary amine and so would be considered to be a primary or secondary amine which comprises one primary amine or one secondary amine.   This Michael addition product is indicated to allow part of the terminal ethylenic unsaturated double bonds of the polyethylene glycol di(meth)acrylate to remain after the reaction (column 10 lines 5-62), indicating that the molar amount of the amine is less than the molar amount of the (meth)acrylate groups in the reaction.    The compositions is indicated to include the Michael addition product previously indicated, a binder polymer and a photopolymerization initiator (column 14 lines 35-42) and is indicated to be capable of including  an additional  component which is a photopolymerizable compound having at least one ethylinic unsaturated bond in the molecular structure (column 20 lines 35-50).  Compounds which can be used for thise photopolymerizable monomers are indicated to include monofunctional vinyl monomer and polyfunctional vinyl monomers (column 23 lines 65-68) and can include compounds such as (meth)acrylamide, methylol (meth)acrylamide, methoxymethyl (meth)acrylamide, methyl (meth)acrylate, ethyl (meth)acrylate 2-ethylhexyl (meth)Acrylate , 2-hydroxyethyl (meth)acrylate, trimethoylpropane tri (meth)acrylate,  and others which would have molecular weights of less than 
Takanashi teaches an example which indicates a photosensitive composition made from 100 parts of a polymer, 100 parts by water, 20 parts of methanol, 50 parts of a condnsate between N-methoylacrylamide and dimethoxymethyl urea, 8 parts of benzyl dimethlketal and 65.9 parts of a 75.91 mass solution of a Michael addition reaction product  and 0.05 parts of methyl hydroquinone (Column 29 lines 25-43) this composition was indicated to be applied to a polyester film and then dried with a drying machine (column 27 lines 40-50) which would remove the solvent components to form a coating which would be the claimed article comprising the composition.  As such the final composition would include 100 parts of a polymer  50 parts of the condensate  8 parts of benzyl dimethyl ketal,  approximately 50.02 parts  of the Michael addition product and 0.05 parts of methyl hydroquinone for a total of 208.07 parts by weight.  This indicates that the condensate is present in an amount of 24.03 wt% and the Michael addition product is present in an amount of approximately 24.04 wt%.   As n-methoyl acrylamide has a molecular weight of approximately 101 g/mol and dimethoxymethyl urea should have a molecular weight of approximately 148 and two of the acrylamide compounds would react with each urea, the final condensation product would be expected to have a molecular weight that is less than the 
The Michael addition product which is used is indicated to be made form a polyethylene glycol diacrylate having 4 ethylene oxide units (column 26 lines 5-20) which would result in a ratio between the ethylene oxide units and the acrylate groups of 2.   30 grams of the polyethylene glycol diacrylate is reacted with 1.5 g of tetraethylene pentamine. The polyethylene glycol diacrylate would have a molecular weight of approximately 302 g/mol and tetraethylene pentamine would have a molecular weight of approximately 189 g/mol.  This would indicate that 0.0993 mols of the polyethylene glycol diacryalte or approximately 0.1986 mols of the acrylate functionality are present, and that .00793 mols of the primary amine are present which would give the claimed excess of the acrylate functionality vs the primary or secondary amine in the Michael reaction.  
As such the exemplary energy curable composition of Takanashi teaches the claimed aminoacrylate and the claimed low molecular weight monomer being present in the claimed amounts and so teaches the claimed composition. 
Concerning claim 8  Takanashi does not specifically teach the amine value of the aminoacrylate.  
However Takanashi does teach that the aminoacrylate has a structure of  (column 10 lines 40-60)

    PNG
    media_image1.png
    28
    140
    media_image1.png
    Greyscale

Where each Z is a group represented by a group having a structure of 

    PNG
    media_image2.png
    56
    151
    media_image2.png
    Greyscale
. 
The exemplary composition indicated above in regard to claim 1 indicates the presence 0.0993 mols of the polyethylene glycol diacrylate and .00793 mols of tetraethylene pentaamine, which has a total of 5 amine groups.  This would indicates given the structure above that for every mol of tetraethylene 
Applicants specification indicates that an amino acrylate having a structure of (paragraph 00105)

    PNG
    media_image3.png
    262
    574
    media_image3.png
    Greyscale

Will have an amine value of 50 mg KOH /g (applicants specification pg 29 Table 3). 
The compound from applicants specification has only 1 tertiary amine for two separate ethoxylated acrylate groups while the aminoacrylate of Takanashi has a total of 5 tertiary amines for 7 ethoxylated acrylate groups which would indicate that the amino acrylate of Takanashi has a greater amount of amine groups per weight of compound that the compound from applicants specification and as such the amino acrylate of Takanashi would have a greater amine number than the compound from applicants specification.  This would indicate that the aminoacrylate of Takanashi has a amine value that is within the claimed fange of equal to or greater than 40 mg KOH/g.  As such the composition of Takanashi teaches the claimed property. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Concerning claim 21 Takanashi as is indicated in the example provided above in the discussion of claim 1 teaches that the photoinitator is present in an amount of 8 parts out of a total of 208.07 parts by weight (column 27 lines 25-50) which would correspond to approximately 3.84 % w/w which is within the claimed range. 
Concerning claim 26 Takanashi teaches the composition indicated in the discussion of claim 1 which is a photosensitive composition made from 100 parts of a polymer, 100 parts by water, 20 parts of methanol, 50 parts of a condensate between N-methoylacrylamide and dimethoxymethyl urea, 8 parts of benzyl dimethylketal and 65.9 parts of a 75.91 mass solution of a Michael addition reaction product  and 0.05 parts of methyl hydroquinone (Column 29 lines 25-43) this composition was indicated to be applied to a polyester film (column 27 lines 40-50) which would indicate that the composition which includes solvent would be considered to be a coating.  This indicates a total mass of components of 343.95 parts by weight of which 50 parts are the condensate which is considered to be low molecular weight monomer and 50.02 are is the aminoacrylate which is the Michael addition product.  As such there is approximately 14.5 parts of the claimed low molecular weight monomer and 14.5 parts of the aminoacrylate indicating that the composition including solvent would meet the claimed amount of each component in claim 1.  
Takanashi does not specifically indicate that the coating is an inkjet fluid.  Inkjet fluid is given its broadest reasonable interpretation of a fluid which is capable of being used in an inkjet process.  Takanashi as is indicated above teaches claimed components of the composition includes solvent and is indicated to be capable of being applied to films by an applicator (column 29 lines 40-45).  As such the coating would be considered to be an inkjet fluid as it would be capable of being used in an inkjet process. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Concerning claim 27 Takanashi does not specifically teach that when the composition is applied to a polyester film at a print film thickness of 12 microns and cured at 200 mJ/ cm2 the amount of migration of uncured monomer out the cured composition is less than or equal to 50 parts per billion.  However Takanashi teaches the claimed components present in the claimed amounts the composition and therefor the composition of Takanashi would have the claimed amount of monomer migration. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Concerning claim 30 Takanashi as is indicates above teaches the exemplary composition coated onto a polyester film to products a transparent film having a thickness of 0.7 mm (column 29 lines 40-50).  A food packaging article as is claimed is given its broadest reasonable interpretation as an article that is capable of being used for a food packaging process or for packaging food.  The film indicated to be made by Takanashi would be capable of being used for packaging food and as such would be considered to be the claimed food packaging article. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-2, 4-5, 10, 13, 15, 17, 24, 27, 29 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan Sarathy (US 2007/0004815 A1).
Concerning claim 1,2, 4-5, 10, 13, 15, 17, 33-34 Narayan Sarathy teaches the use of amino acrylate oligomers which are made from an dialkanolamine such as diethanolamine being reacted with a multifunctional acrylate monomer  (paragraph 0052 and 0054). Examples of the acrylates which can be used to make the oligomer include tetraethylene glycol diacryalte tetrapropylene glycol diacrylate, polyethylene glycol diacryalte, polypropylene glycol diacrylate (paragraph 0054) which would indicate meet the claimed limitation of the amounts of alkylene oxide unites per acrylate group.  Additionally the oligomer is indicated to include at least one polymerizable acrylate functionality (paragraph 0041) which would in turn indicate that the amount of the amine group to the acrylate group would comprise more acrylate groups than amine groups in the Michael reaction that forms the oligomer. 
Narayan Sarathy further teaches a mixture of 11.1 g of isophorone diisocyanate, 8.4g of hexamethylene diisocyanate, monochloropheyl phosphate, phenothiazine, dibutyltin dilaurate, 3.4 g of 
The difference between this example and the claimed composition is that the amino acrylate is indiated to be made from hexanediol diacrylate and diethanol amine instead of an alkoxylated diacrylate. However as is indicated above Narayan Sarathy teaches examples of the acrylates which can be used to make the amino acrylate which include tetraethylene glycol diacrylate tetrapropylene glycol diacrylate, polyethylene glycol diacryalte, and polypropylene glycol diacrylate which are listed as alternatives to hexanediol diacrylate (paragraph 0054).  As such these compounds would be considered to be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary composition of Narayan Sarathy to use an amino acrylate which is formed from the ethoxylated or propoxylated dicarylates instead of from hexanediol diacrylate which meet the claimed limitations because Narayan Sarathy teaches that hexanediol diacrylate and the ethoxylated or propoxylated diacryaltes that have the claimed number of alkoxy groups per acrylate are substantially equivalent and interchangeable with one another. 
Concerning claim 24 and 29 Narayan Sarathy indicates that the composition can be used as a coating  which would be an article (paragraph 0074 and 0075). 
Concerning claim 27 Narayan Sarathy does not specifically teach that when the composition is applied to a polyester film at a print film thickness of 12 microns and cured at 200 mj/ cm2 the amount of migration of uncured monomer out the cured composition is less than or equal to 50 parts per billion.  However Narayan Sarathy does indicate that the composition when fully cured provides has no unreacted NCO groups indicating a high level of reaction (paragraph 0074) and indicates that the cured product gives a clear gloss tack free coating with very good solvent resistance (paragraph 0075).   As such and as Narayan Sarathy teaches the claimed components present in the claimed amounts the composition of Narayan Sarathy as is indicated above would have the claimed amount of monomer migration. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition can’t have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi (US 6,806,032 B2).
Concerning claim 13 Takanashi as is indicated above teaches the composition of claim 1 as is indicated above.  The example indicated above indicates that the amount of the low molecular weight monomer is approximately 24 wt % as is indicated above which is close to but not within the claimed range of greater than 25 % w/w.   The amount of the amino acrylate Michael reaction product and the additional photoreactive component is indicated to be from 5-80 parts by mass of the total solids content of the composition (column 24 lines 49-55) and the mass ratio of the additional photoreactive component to the Michael addition product is indicated to be from 95/5 to 5/95 (column 24 lines 55-60).   This indicates that the amount the Michael addition product is present in an amount of from 0.25 wt% to 76 wt% and the amount of the additional photoreactive component is also present in an amount of from 0.25 wt% to 76 wt%.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the low molecular weight monomer because Takanashi teaches an overlapping range with the claimed range of w/w % of the low molecular weight in the composition. 
Concerning claim 24 Takanashi does not specifically teach that the photoinitiator is a polymeric, polymerizable or multifunctional photoinitiator.  However Takanashi does teach that photointiators which can be used in the composition include those like oligio {2-hydroxy-2-methyl-1-4-1-methylvinyl)phenyl]propanone (column 20 lines 19-20) which would be considered to be a polymeric and multifunctional photointiator as the indication of oligio indicates that the compound which includes 
It would have been obvious to one of ordinary skill in the art to use the claimed polymeric or multifunctional photoinitiator because Takanashi provides examples of polymeric and multifunctional photointiators which are specifically indicated to be useful as a photopolymerization initiator in the composition. 
Allowable Subject Matter
8.	Claims 19 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the claimed composition which includes either the 2-2(vinyloxyethoxy)ethyl acrylate or the particularly claimed aminoacrylate compound.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-2, 4, 5, 8, 10, 13, 15, 17, 19-21, 24-27, 29-30, 33-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that applicant argued with regard to the 112 rejection over claim 1 that the amendment provided made it clear that what was indicated by aminoacrylate. 
This argument is not found to be persuasive as it does not address if the indication of aminoacrylate would be considered to include aminomethacrylates or not as the reactants indicate a 
Conclusion
10.	Claims 1-2, 4, 5, 10, 13, 15, 17, 19-21, 24-27, 29-30, 33-34 are rejected.  Claims 8 and 35 are indicated to be allowable over the prior art of record but dependent from a rejected base claim which has been rejected under 112 issues. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/               Examiner, Art Unit 1763      

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763